UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 April 7, 2014 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Novo Nordisk A/S – Share repurchase programme Bagsværd,Denmark,7April2014– On 30 January 2014, Novo Nordisk initiated a share repurchase programme in accordance with the provisions of the European Commission’s regulation no 2273/2003 of 22 December 2003, also referred to as the Safe Harbour rules. This programme is part of the overall share repurchase programme of up to DKK 15.0 billion to be executed during a 12-month period beginning 30 January 2014. Under the programme initiated 30 January 2014, Novo Nordisk will repurchase B shares for an amount up to DKK 3.6 billion in the period from 30 January 2014 to 29 April 2014. Since the announcement as of 1 April 2014, the following transactions have been made under the programme: Number of B shares Average purchase price Transaction value, DKK Accumulated, last announcement 1 April 2014 2 April 2014 3 April 2014 4 April 2014 Accumulated under the programme With the transactions stated above, Novo Nordisk owns a total of 115,131,901 B sharesof DKK 0.20, corresponding to 4.2% of the share capital, as treasury shares. The total amount of A and B shares in the company is 2,750,000,000 including treasury shares. Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Internet: www.novonordisk.com CVR no: 24 25 67 90 Company announcement No23 / 2014 Page 2 of 2 Novo Nordisk expects to repurchase B shares for an amount up to DKK 15.0 billion during a 12-month period beginning 30 January 2014. As of 4 April 2014, Novo Nordisk has repurchased a total of 11,811,995 B shares equal to a transaction value of DKK 2,840,878,689. Novo Nordisk is a global healthcare company with 90 years of innovation and leadership in diabetes care. The company also has leading positions within haemophilia care, growth hormone therapy and hormone replacement therapy. Headquartered in Denmark, Novo Nordisk employs approximately 38,000 employees in 75 countries, and markets its products in more than 180 countries. Novo Nordisk’s B shares are listed on NASDAQ OMX Copenhagen (Novo-B). Its ADRs are listed on the New York Stock Exchange (NVO). For more information, visit novonordisk.com. Further information Media: Anne Margrethe Hauge +45 4442 3450 amhg@novonordisk.com Ken Inchausti (US) +1 kiau@novonordisk.com Investors: Kasper Roseeuw Poulsen +45 3079 4303 krop@novonordisk.com Frank Daniel Mersebach +45 3079 0604 fdni@novonordisk.com Lars Borup Jacobsen +45 3075 3479 lbpj@novonordisk.com Daniel Bohsen
